Moyer, C.J.
The affidavit of disqualification herein was filed by plaintiff Charles William O’Brien seeking the disqualification of Judge Paul W. Martin from further proceedings in the above-captioned case.
Affiant alleges that Judge Martin’s recusal from previous cases in which affiant was a party is grounds for the judge’s disqualification from the pending case.
The voluntary recusal by a judge from an earlier case does not by itself support the judge’s disqualification from another unrelated case involving the same party.
For this reason, the affidavit of disqualification is found not well taken and is hereby denied.